940 So. 2d 541 (2006)
INTERSTATE FIBERNET, INC., a Delaware Corporation, Appellant,
v.
Eva M. HARPER, a single woman, George D. Holland, III, a married man, Debra Holland Byrd, an unmarried woman, Terry L. Rackley, a married man, and Sherryl J. Rackley, a married woman, individually, and on behalf of a class of other persons similarly situated, Appellees.
No. 1D06-083.
District Court of Appeal of Florida, First District.
October 26, 2006.
John R. Beranek, C. Gary Williams and Stephen C. Emmanuel of Ausley & McMullen, Tallahassee, for Appellant.
Jill Lyon and Brett Kilbourne of United Telecom Council, Washington, D.C., as Amicus Curiae in support of Gulf Power Company.
David K. Miller of Broad and Cassel, Tallahassee; and Guyte P. McCord, III and Gary M. Ketchum of McCord, Bubsey & Ketchum, L.L.P., Tallahassee, for Appellees.
PER CURIAM.
In this case Interstate Fibernet, Inc., appeals from the same summary judgment order involved in Gulf Power Co. v. Harper, No. 1D05-6202, 940 So. 2d 535, 2006 WL 3024956 (Fla. 1st DCA Oct.26, 2006). *542 Interstate Fibernet was a defendant in the lower court along with Gulf Power Company, and with the appellees' complaint presenting the same claims against both defendants. As explained in this court's Gulf Power opinion, the challenged order is non-final and non-appealable. This appeal is therefore dismissed.
ALLEN, DAVIS and POLSTON, JJ., concur.